Order filed August 1, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00598-CV
                                   ____________

                    IN THE INTEREST OF F.E.G., CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-00355J

                                    ORDER

      This is an appeal from a judgment in a parental termination case signed June
22, 2017. An appeal in a parental termination case is accelerated and governed by
the rules for accelerated appeals in civil cases. Tex. Fam. Code Ann. § 109.002(a);
Tex. R. App. P. 28.4(a).    In an accelerated appeal, the notice of appeal must be
filed within 20 days after the judgment or order is signed. Tex. R. App. P. 26.1(b).
Moreover, neither a motion for new trial, a request for findings of fact and
conclusions of law, nor any other post-trial motion in the trial court will extend the
deadline for filing a notice of appeal under Rule 26.1(b) of the Texas Rules of
Appellate Procedure. Tex. R. App. P. 28.1(b).
      Appellant’s notice of appeal was due July 12, 2017. See Tex. R. App. P.
26.1(b). Appellant, however, filed his notice of appeal on July 21, 2017, a date
within 15 days of the due date for the notice of appeal. A motion for extension of
time is necessarily implied when the perfecting instrument is filed within 15 days
of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997); see also In
re M.A., 222 S.W.3d 670, 670 (Tex. App.—Houston [14th Dist.] 2007, no pet.).
Appellant did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, appellant is still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM